                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Altony Brooks, a/k/a Anthony Brooks,         )
                                             )
                    Plaintiff,               )
                                             )          Civil Action No. 9:19-1240-BHH
v.                                           )
                                             )
South Carolina Department of Corrections,    )                        ORDER
Captain Christopher Williams, Captain Duffy, )
Lt. Church, Ofc. Rivera, Nurse Amy Enlue,    )
Major Early, Sgt. Tuchor, Lt. Root, Ofc.     )
Mitchum, South Carolina Budget and Control )
Board,                                       )
                                             )
                    Defendants.              )
_____________________________________ )

       This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Bristow Marchant, which was made in

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 for the District of South Carolina.

On June 13, 2019, the Magistrate Judge issued a Report recommending that this case be

dismissed without prejudice and without issuance and service of process for lack of

jurisdiction. (ECF No. 10.) In his Report, the Magistrate Judge explained that Plaintiff

cannot, through filing this lawsuit, effectively seek review of judgments entered in a

separate state court case because this Court does not hear “appeals” from state court

actions. See Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997). In addition, the Magistrate

Judge explained that the Rooker-Feldman doctrine precludes this Court from considering

Plaintiff’s claims. See 28 U.S.C. § 1257(a); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923).
       Attached to the Magistrate Judge’s Report was a notice advising Plaintiff of his right

to file specific, written objections to the Report within fourteen days of receiving a copy.

The copy of the Report that was mailed to Plaintiff on June 13, 2019, was returned as

undeliverable on June 27, 2019, but the Court received a notice of change of address from

Plaintiff on June 27, 2019, and re-mailed a copy of the Report to him on June 28, 2019.

To date, no objections have been filed, and the time for filing them has expired.

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this action is subject to dismissal.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

                                                2
No. 10), and the Court hereby dismisses this action without prejudice and without issuance

and service of process.

      IT IS SO ORDERED.

                                                /s/Bruce H. Hendricks
                                                The Honorable Bruce Howe Hendricks
                                                United States District Judge

July 18, 2019
Charleston, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            3
